DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first unit “being drawable from a main body of the image forming apparatus” and the resistor (83) “connected to the high-voltage circuit board by a wire” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-008670 to Ono, in view of US 2016/0238969 to Kouzu.

Ono taches:
(claim 1)	An image forming apparatus (100, FIG.1) comprising: 
an image forming unit (Pc) configured to form a toner image on an image bearing member (1C); 
a first unit including an intermediate transfer belt (8) on which the toner image is transferred from the image bearing member and a first roller (11) disposed in contact with an inner surface of the intermediate transfer belt to stretch the intermediate transfer belt [0032], 
a second unit (25) including a second roller (9) configured to form, with the first roller, a transfer nip portion in which the toner image is transferred from the intermediate transfer belt to a recording material, the second unit being drawable from the main body of the image forming apparatus [0028]; 
a high-voltage circuit board (30) disposed in the second unit and configured to apply a voltage [0029]; and
(claim 7)	a power source disposed in the main body of the image forming apparatus and configured to feed electric power to the first roller via the high-voltage circuit board [0030].  

Ono differs from the claimed invention in that voltage from the high-voltage circuit board is applied to secondary transfer roller 9 (the second roller) instead of  to belt drive roller 11 (the first roller). 
Kouzu discloses a case where transfer bias is supplied from the driving roller 39 to the transfer roller 38 as an alternative configuration to a case where transfer bias is supplied from the transfer roller to the driving roller [0052-0053]. 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ono and Kouzu, thus arriving to the claimed invention wherein the high-voltage circuit board disposed in the second unit is configured to apply a voltage to the first roller, as an art recognized alternative configuration for secondary transfer voltage application in an image forming apparatus.
Additionally, Ono remains silent about the first unit being drawable from a main body of the image forming apparatus.  However, such configuration is notoriously well known in the art as evidenced by, for example, JP 2017-026872 (IDS dated 05/25/2021) and would have been obvious to a person skilled in the art before the effective filing date of the claimed invention for ease of maintenance.

Regarding claim 3, Ono further suggests a positioning member configured to position the second unit with respect to the first unit in a case where the second unit is attached to the main body [0028] and an electrical contact portion (40) disposed in the second unit and electrically connected to a high-voltage circuit board.  Examiner assumes arguendo that Ono fails to teach at least the claimed first electrical contact portion.  
Kouzu discloses a holding arm (66, positioning member) disposed in a first unit, including an intermediate transfer belt (31) and a driving roller (39, first roller), and configured to position an open section (50, a second unit), including a secondary transfer roller (38, second roller), with respect to the first unit in a case where the open section is attached to the main body; a conductive member (70, first electrical contact portion) attached to the holding arm and electrically connected to the driving roller; and a bearing (56, second electrical contact portion) disposed in the open section and electrically connected to a high-voltage circuit board, wherein in a case where the second unit is attached to the main body, the first electrical contact portion and the second electrical contact portion come into contact with each other so that the high-voltage circuit board and the first roller are electrically connected with each other [0041, 0044, 0051-0054].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of claim 1 to further comprise
a positioning member disposed in the first unit and configured to position the second unit with respect to the first unit in a case where the second unit is attached to the main body; 
a first electrical contact portion attached to the positioning member and electrically connected to the first roller; and 
a second electrical contact portion disposed in the second unit and electrically connected to the high-voltage circuit board, wherein in a case where the second unit is attached to the main body, the first electrical contact portion and the second electrical contact portion come into contact with each other so that the high-voltage circuit board and the first roller are electrically connected with each other.

Regarding claim 4, the modification above further renders obvious an image forming apparatus according to claim 3, wherein in a case where the second unit is drawn out from the main body, the first electrical contact portion and the second electrical contact portion are separated from each other so that an electrical connection between the high-voltage circuit board and the first roller is cut off.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-008670 to Ono in view of US 2016/0238969 to Kouzu, as applied to claim 1 above, and further in view of US 2008/0240767 to Asahina.
Regarding claim 5, Ono further teaches a resistor disposed in the second unit and configured to be electrically connected to the high-voltage circuit board [0030].  Ono appears silent about a fan.  Asahina discloses a fan 40 accommodated in a housing 41 disposed in the vicinity of power circuit 5 having a power board 5a and electrical components 5b (FIG.2) [0045-0046].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to comprise the apparatus of claim 1 to further comprise a fan disposed in the second unit and configured to cool the resistor, for improved reliability of the apparatus.

Allowable Subject Matter
Claims 2, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852